Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                       Jun 18 2014, 9:39 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

LISA M. JOHNSON                                     GREGORY F. ZOELLER
Brownsburg, Indiana                                 Attorney General of Indiana

                                                    JAMES B. MARTIN
                                                    Deputy Attorney General

                                                    LYUBOV GORE
                                                    Law Clerk
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DEMITRUS GRANT,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1311-CR-959
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Lisa Borges, Judge
                        The Honorable Anne Flannelly, Commissioner
                             Cause No. 49G04-1308-FC-50900

                                          June 18, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Demitrus Grant appeals his conviction of Class C felony operating a motor vehicle

after his license was suspended for life.1 He alleges his conviction was improper because he

operated the motor vehicle during an “extreme emergency” as defined by In. Code §9-30-10-

18. We affirm.

                              FACTS AND PROCEDURAL HISTORY

          On August 3, 2013, around 8:00 p.m., Indianapolis Metropolitan Police Department

Officer Jason Norman was traveling southbound on Dr. Martin Luther King Street when he

noticed a red Chevy Monte Carlo that was going forty-five miles per hour in a thirty-five

miles per hour speed zone. He initiated a traffic stop when the Monte Carlo made an abrupt

lane change without a proper turn signal. Grant, the driver of the car, pulled over.

          Officer Norman approached Grant and asked for identification. Grant claimed he

could not produce an ID, but he gave the name and identifying information of George Robey.

Tyla Mays, the passenger, produced proper identification. Officer Norman looked up

George Robey in the BMV database and the picture did not resemble Grant. Grant then

confessed his real identity. Officer Norman ran Grant’s information in the BMV database

and determined Grant was a habitual traffic violator with a lifetime suspension of his license.

Grant admitted he “knew he was not supposed to be driving.” (Tr. at 88.)

          Officer Brian Harvey arrived, and Mays told him she was Grant’s girlfriend and they

were heading to a hotel at the time of the stop. While Mays was with Officer Harvey, he


1   Ind. Code § 9-30-10-17.
                                               2
noted she winced in pain once. The officers offered multiple times to summon an

ambulance, but Mays said she did not need an ambulance and she was capable of driving.

After Mays was released with the car, she asked for directions to her hotel and returned there

for the night.

       Grant was arrested and charged with Class C felony operating a motor vehicle after

his license was suspended for life. Grant raised the defense of “extreme emergency” under

Ind. Code §9-30-10-18. A jury rejected the defense and found Grant guilty, and the court

imposed a sentence of five years.

                             DISCUSSION AND DECISION

       Grant admitted he drove while his license was forfeited for life, but he asserted there

was an “extreme emergency”:

       In a criminal action brought under section 16 or 17 of this chapter, it is a
       defense that the operation of a motor vehicle was necessary to save life or limb
       in an extreme emergency. The defendant must bear the burden of proof by a
       preponderance of the evidence to establish this defense.

Ind. Code § 9-30-10-18.

       Whether there was an “extreme emergency” was a question of fact for the jury, and we

consider the evidence most favorable to the verdict. Cain v. State, 844 N.E.2d 1063, 1066

(Ind. Ct. App. 2006). In reviewing sufficiency of evidence, we will not reweigh evidence or

judge credibility of witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We

respect “the jury’s exclusive province to weigh conflicting evidence.” Id.

       Grant testified he and Mays were on the way to St. Vincent’s Hospital because they


                                              3
had been at his cousin’s hotel room when Mays began vomiting and complaining of sharp

back pains for forty-five minutes. This concerned Grant because Mays was pregnant with his

child and he feared something was going wrong with the pregnancy. Grant alleged he drove

because he did not think Mays was capable.

       When Grant was pulled over, he was driving away from two nearby hospitals, to

which one would presumably go if an extreme emergency existed. Grant testified he was

driving to St. Vincent’s Hospital, which was thirty minutes away, rather than going to a

closer hospital, because he did not trust the two nearby hospitals. However, the location

where he was stopped was not on a direct route to St. Vincent’s from Mays’ hotel. Neither

Grant nor Mays indicated to an officer at the scene of the traffic stop that an ambulance was

needed or that there was an emergency. See Shrum v. State, 664 N.E.2d 1180, 1183 (Ind. Ct.

App. 1996) (finding no extreme emergency when Shrum did not tell police his passenger

was having a diabetic attack). Rather, Mays explicitly declined an offer to summon an

ambulance, said she was capable of driving, and drove to her motel and then home to Ohio

the next day. There was ample evidence to permit the jury to find Grant was not driving

because of an extreme emergency.

                                     CONCLUSION

       As there is sufficient evidence no extreme emergency existed, we affirm.

       Affirmed.

KIRSCH, J., and BAILEY, concur.



                                             4